 

Exhibit 10.2

 

THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of May 19, 2015 (the “Amendment Date”), by and
among OXFORD FINANCE LLC, a Delaware limited liability company with an office
located at 133 North Fairfax Street, Alexandria, Virginia 22314 (in its
individual capacity, “Oxford”; and in its capacity as Collateral Agent,
“Collateral Agent”), the Lenders listed on Schedule 1.1 thereof  from time to
time including Oxford in its capacity as a Lender (each a “Lender” and
collectively, the “Lenders”) and Entellus Medical, Inc., a Delaware corporation
with offices located at 3600 Holly Lane North, Suite 40, Plymouth, MN 55447
(“Borrower”).

WHEREAS, Collateral Agent, Borrower and Lenders party thereto from time to time
have entered into that certain Amended and Restated Loan and Security Agreement,
dated as of December 20, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Loan Agreement”) pursuant to which Lenders have provided
to Borrower certain loans in accordance with the terms and conditions thereof;
and

WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:

1.

Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.

 

2.

Section 6.6(c) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

(c)Neither Borrower nor any of its Subsidiaries shall maintain any Collateral
Accounts except Collateral Accounts maintained in accordance with Sections
6.6(a) and (b); provided, however, any Foreign Subsidiary may maintain
Collateral Accounts that do not comply with Sections 6.6(a) and (b), if the
aggregate amount of cash and Cash Equivalents maintained in all of the
Collateral Accounts of any Foreign Subsidiary does not exceed One Million
Dollars ($1,000,000.00) at any given time; provided, further, that the aggregate
amount of cash or Cash Equivalents in all of the Collateral Accounts of all
Foreign Subsidiaries may not exceed Four Million Dollars ($4,000,000) at any
given time.

 

3.

Section 6.12 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

6.12 Creation/Acquisition of Subsidiaries. In the event Borrower, or any of its
Subsidiaries creates or acquires any Subsidiary, Borrower shall provide prior
written notice to Collateral Agent and each Lender of the creation or
acquisition of such new Subsidiary and take all such action as may be reasonably
required by Collateral Agent or any Lender to cause each such Subsidiary to
become a co-Borrower hereunder or to guarantee the Obligations of Borrower under
the Loan Documents and, in each case, grant a continuing pledge and security
interest in and to the assets of such Subsidiary (substantially as described on
Exhibit A hereto); and Borrower (or its Subsidiary, as applicable) shall grant
and pledge to Collateral Agent, for the ratable benefit of the Lenders, a
perfected security interest in the stock, units or other evidence of ownership
of each such newly created Subsidiary; provided, however, that solely in the
circumstance in which Borrower or any Subsidiary creates or acquires a Foreign
Subsidiary in an acquisition permitted by Section 7.3 hereof or otherwise
approved by the Required Lenders, (i) such Foreign Subsidiary shall not be
required to guarantee the Obligations of Borrower under the Loan Documents and
grant a continuing pledge and security interest in and to the assets of such
Foreign Subsidiary, and (ii) Borrower shall not be required to grant and pledge
to Collateral Agent, for the ratable benefit of Lenders, a perfected security
interest in more than sixty five percent (65%) of the stock, units or other
evidence of ownership of such Foreign Subsidiary, if Borrower demonstrates to
the reasonable satisfaction of Collateral Agent that such

 

--------------------------------------------------------------------------------

 

Foreign Subsidiary providing such guarantee or pledge and security interest or
Borrower providing a perfected security interest in more than sixty five percent
(65%) of the stock, units or other evidence of ownership would create a present
and existing adverse tax consequence to Borrower under the U.S. Internal Revenue
Code.

 

4.

Section 7 of the Loan Agreement is hereby amended by adding the following
Section 7.12 thereto:

 

7.12Foreign Subsidiary. Permit or authorize any Foreign Subsidiary to (i) have
cash or Cash Equivalents in excess of One Million Dollars ($1,000,000) at any
given time (provided, however, that the aggregate amount of cash or Cash
Equivalents held by all Foreign Subsidiaries may not exceed Four Million Dollars
($4,000,000) at any given time) or (ii) incur any Indebtedness other than
Indebtedness described in clause (h) of the definition of Permitted
Indebtedness.

 

5.

Section 13.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions therein as set forth below:

 

“Permitted Indebtedness” is:

(a)Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;

(b)Indebtedness existing on the Effective Date and disclosed on the Perfection
Certificate(s);

(c)unsecured Indebtedness under the Borrower’s American Express Corporate Card
of an aggregate amount of up to One Hundred Thousand Dollars ($100,000.00)
which, for the purposes of clarity, shall include (and not be in addition to)
the amount of Fifty Thousand Dollars ($50,000.00) set forth in Section 5a of the
Perfection Certificate;

(d)Subordinated Debt;

(e)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(f)Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred by Borrower or any of its Subsidiaries to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such person, provided that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed One Hundred Fifty Thousand
Dollars ($150,000.00) at any time and (ii) the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed with
such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made);

(g)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

(h)Any Foreign Subsidiary’s Indebtedness to Borrower for intercompany loans made
pursuant to clause (i) of the definition of Permitted Investments; and

(i)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.

“Permitted Investments” are:

(a)Investments disclosed on the Perfection Certificate(s) and existing on the
Effective Date;

2

 

--------------------------------------------------------------------------------

 

(b)(i) Investments consisting of cash and Cash Equivalents, and (ii) any
Investments permitted by Borrower’s investment policy, as amended from time to
time, provided that such investment policy (and any such amendment thereto) has
been approved in writing by Collateral Agent;

(c)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d)Investments consisting of Deposit Accounts in which Collateral Agent has a
perfected security interest;

(e)Investments in connection with Transfers permitted by Section 7.1;

(f)Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors; not to
exceed Fifty Thousand Dollars ($50,000) in the aggregate for (i) and (ii) in any
fiscal year;

(g)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(h)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph shall not apply to
Investments of Borrower in any Subsidiary;

(i)Investments by Borrower in any Foreign Subsidiary, not exceeding in the
aggregate One Million Dollars ($1,000,000) of cash and Cash Equivalents with
respect to each such Foreign Subsidiary in any given financial year of Borrower,
in the form of intercompany loans and/or equity investments; provided, however,
that the aggregate Investments by Borrower in all Foreign Subsidiaries may not
exceed Four Million Dollars ($4,000,000) of cash and Cash Equivalents in any
given financial year of Borrower; and

(j)non-cash Investments in joint ventures or strategic alliances in the ordinary
course of Borrower’s business consisting of the non‑exclusive licensing of
technology, the development of technology or the providing of technical support.

6.

Exhibit A of the Loan Agreement is hereby amended and restated in its entirety
in the form of Exhibit A hereto.

 

7.

Limitation of Amendment.

 

a.

The amendments and waivers set forth in Sections 2 through 6 above are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right, remedy or obligation which Lenders or Borrower may now have or may
have in the future under or in connection with any Loan Document, as amended
hereby.

 

b.

This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

3

 

--------------------------------------------------------------------------------

 

8.

To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:

 

a.

Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

b.

Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

c.

The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by the Borrower to
the Collateral Agent, remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

 

d.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;

 

e.

The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

f.

This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

9.

Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment.  This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

10.

This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto, (b) Borrower’s delivery of the certificate(s) for shares of capital
stock of Entellus Medical Europe Limited, representing sixty five percent (65%)
of the capital stock of Entellus Medical Europe Limited held by Borrower,
together with Assignment(s) Separate from such certificate(s), duly executed in
blank and (c) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited from any of Borrower’s accounts with Lenders.

 

11.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

12.

This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York.

 

 

[Balance of Page Intentionally Left Blank]

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Amended and Restated Loan and Security Agreement to be executed as of the date
first set forth above.

BORROWER:

 

 

 

 

 

ENTELLUS MEDICAL, INC.

 

 

 

 

 

 

 

 

By /s/ Thomas E. Griffin

 

 

Name: Thomas E. Griffin

 

 

Title:   Chief Financial Officer

 

 

 

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

OXFORD FINANCE LLC

 

 

 

 

 

 

 

 

By /s/ Mark Davis

 

 

Name: Mark Davis

 

 

Title:   Vice President – Finance, Secretary & Treasurer

 

 

 

 




 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

DEBTOR:

 

ENTELLUS MEDICAL, INC.

SECURED PARTY:

 

OXFORD FINANCE LLC,

as Collateral Agent

EXHIBIT A TO UCC FINANCING STATEMENT

Description of Collateral

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as noted below)], commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include (i) any
Intellectual Property; provided, however, the Collateral shall include all
Accounts and all proceeds of Intellectual Property. If a judicial authority
(including a U.S. Bankruptcy Court) would hold that a security interest in the
underlying Intellectual Property is necessary to have a security interest in
such Accounts and such property that are proceeds of Intellectual Property, then
the Collateral shall automatically, and effective as of the Effective Date,
include the Intellectual Property to the extent necessary to permit perfection
of Collateral Agent’s security interest in such Accounts and such other property
of Debtor that are proceeds of the Intellectual Property; or (ii) more than 65%
of the total combined voting power of all classes of stock entitled to vote the
shares of capital stock (the “Shares”) of any Foreign Subsidiary, if Borrower
demonstrates to Collateral Agent’s reasonable satisfaction that a pledge of more
than sixty five percent (65%) of the Shares of such Subsidiary creates a present
and existing adverse tax consequence to Borrower under the U.S. Internal Revenue
Code.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and the Lenders, Debtor has agreed not to encumber any of its Intellectual
Property.

Capitalized terms used but not defined herein have the meanings ascribed in the
Uniform Commercial Code in effect in the State of New York as in effect from
time to time (the “Code”) or, if not defined in the Code, then in the Amended
and Restated Loan and Security Agreement by and between Debtor, Secured Party
and the other Lenders party thereto (as modified, amended and/or restated from
time to time).

 

 

 